UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:0-23333 TIMBERLAND BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 91-1863696 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 624 Simpson Avenue, Hoquiam, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (360) 533-4747 Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $.01 per share The Nasdaq Stock Market LLC (Title of Each Class) (Name of Each Exchange on Which Registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act.YES NO X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YES XNO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES NO X As of November 30, 2012, the registrant had 7,045,036 shares of common stock issued and outstanding.The aggregate market value of the common stock held by nonaffiliates of the registrant, based on the closing sales price of the registrant’s common stock as quoted on the NASDAQ Global Market on March 31, 2012, was $32.8 million (7,045,036 shares at $4.66).For purposes of this calculation, common stock held by officers and directors of the registrant and the Timberland Bank Employee Stock Ownership Plan and Trust are considered nonaffiliates. DOCUMENTS INCORPORATED BY REFERENCE 1.Portions of Definitive Proxy Statement for the 2013 Annual Meeting of Stockholders (Part III). TIMBERLAND BANCORP, INC. 2-K TABLE OF CONTENTS PART I. Page Item 1. Business General 1 Corporate Overview 1 Market Area 2 Lending Activities 4 Investment Activities 21 Deposit Activities and Other Sources of Funds 22 Bank Owned Life Insurance 27 Regulation of the Bank 27 Regulation of the Company 36 Taxation 38 Competition 38 Subsidiary Activities 38 Personnel 38 Executive Officers of the Registrant 39 Item 1A. Risk Factors 41 Item 1B. Unresolved Staff Comments 53 Item 2.Properties 54 Item 3.Legal Proceedings 55 Item 4.Mine Safety Disclosures 55 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 56 Item 6. Selected Financial Data 58 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 60 General 60 Special Note Regarding Forward-Looking Statements 60 Critical Accounting Policies and Estimates 61 New Accounting Pronouncements 63 Operating Strategy 63 Market Risk and Asset and Liability Management 64 Comparison of Financial Condition at September 30, 2012 and September 30, 2011 66 Comparison of Operating Results for Years Ended September 30, 2012 and 2011 68 Comparison of Operating Results for Years Ended September 30, 2011 and 2010 71 Average Balances, Interest and Average Yields/Cost 73 Rate/Volume Analysis 75 Liquidity and Capital Resources 75 Effect of Inflation and Changing Prices 77 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 77 Item 8.Financial Statements and Supplementary Data 77 Item 9.Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information i PART III. Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV. Item 15. Exhibits and Financial Statement Schedules As used throughout this report, the terms "we," "our," or "us," refer to Timberland Bancorp, Inc. and its consolidated subsidiary, unless the context otherwise requires. ii PART I Item 1.Business General Timberland Bancorp, Inc. (“Company”), a Washington corporation, was organized on September 8, 1997 for the purpose of becoming the holding company for Timberland Savings Bank, SSB (“Bank”) upon the Bank’s conversion from a Washington-chartered mutual savings bank to a Washington-chartered stock savings bank (“Conversion”).The Conversion was completed on January 12, 1998 through the sale and issuance of 13,225,000 shares of common stock by the Company.At September 30, 2012, on a consolidated basis, the Company had total assets of $737.0 million, total deposits of $597.9 million and total shareholders’ equity of $90.3 million.The Company’s business activities generally are limited to passive investment activities and oversight of its investment in the Bank.Accordingly, the information set forth in this report, including consolidated financial statements and related data, relates primarily to the Bank and its subsidiary. The Bank was established in 1915 as “Southwest Washington Savings and Loan Association.”In 1935, the Bank converted from a state-chartered mutual savings and loan association to a federally chartered mutual savings and loan association, and in 1972, changed its name to “Timberland Federal Savings and Loan Association.”In 1990, the Bank converted to a federally chartered mutual savings bank under the name “Timberland Savings Bank, FSB.”In 1991, the Bank converted to a Washington-chartered mutual savings bank and changed its name to “Timberland Savings Bank, SSB.”On December 29, 2000, the Bank changed its name to “Timberland Bank.”The Bank’s deposits are insured up to applicable legal limits by the Federal Deposit Insurance Corporation (“FDIC”).The Bank has been a member of the Federal Home Loan Bank (“FHLB”) System since 1937.The Bank is regulated by the Washington Department of Financial Institutions, Division of Banks (“Division” or “DFI”) and the FDIC. The Bank is a community-oriented bank which has traditionally offered a variety of savings products to its retail customers while concentrating its lending activities on real estate mortgage loans and commercial business loans.Lending activities have historically been focused primarily on the origination of loans secured by real estate, including construction loans and land development, one- to four-family residential loans, multi-family loans, commercial real estate loans and land loans.The Bank originates adjustable-rate residential mortgage loans that do not qualify for sale in the secondary market under Federal Home Loan Mortgage Corporation (“Freddie Mac”) guidelines.During the past several years, the Bank adjusted its lending strategy and began reducing its exposure to speculative construction and land development lending. The Company maintains a website at www.timberlandbank.com.The information contained on that website is not included as a part of, or incorporated by reference into, this Annual Report on Form 10-K.Other than an investor’s own internet access charges, the Company makes available free of charge through that website the Company’s Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and amendments to these reports, as soon as reasonably practicable after these materials have been electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”). Corporate Overview Sale of Preferred Stock Received in the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”).On November 13, 2012, the Company's outstanding 16,641 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A, ("Series A Preferred Stock") with a liquidation value of $1,000 per share, originally issued to the U.S. Treasury Department ("Treasury") on December 23, 2008 as part of the CPP, was sold by the Treasury as part of its efforts to manage and recover its investments under the TARP.While the sale of these preferred shares to new owners did not result in any proceeds to the Company and did not change the Company's capital position or accounting for these securities, it did eliminate restrictions put in place by the Treasury on TARP recipients.The Treasury retained its related warrant to purchase up to 370,899 shares of the Company's common stock at a price of $6.73 1 per share at any time through December 23, 2018.The preferred stock has a 5.0% dividend through December 23, 2013, after which the rate increases to 9.0% until the preferred shares are redeemed by the Company. Agreements with Banking Regulators.In December 2009, the FDIC determined that the Bank required supervisory attention and agreed to terms on a Memorandum of Understanding (the “Bank MOU”) with the Bank. The terms of the Bank MOU restricted the Bank from certain activities, and required that the Bank obtain the prior written approval, or nonobjection, of the FDIC and/or the DFI to engage in certain activities. On December 12, 2012, the FDIC and the Division notified the Bank that the Bank MOU had been rescinded. In addition, on February 1, 2010, the Federal Reserve Bank of San Francisco (“FRB”) determined that the Company required additional supervisory attention and entered into a Memorandum of Understanding with the Company (the “Company MOU”).Under the agreement, the Company must among other things obtain prior written approval, or non-objection, from the FRB to declare or pay any dividends, or make any other capital distributions; issue any trust preferred securities; or purchase or redeem any of its stock. The FRB denied the Company’s requests to pay eight dividend payments on its Series A Preferred Stock issued under the TARP CPP from the May 15, 2010 payment through and including the February 15, 2012 dividend payment.On May 21, 2012, the FRB gave the Company permission to pay $1.0 million in dividend payments on its Series A Preferred Stock, which left the Company five dividend payments in arrears.On August 17, 2012, the FRB approved the Company's requests to pay all outstanding dividends on its Series A Preferred Stock, including the August 15, 2012 dividend payment.The Companysubsequently paid the November 15, 2012 dividend on the Series A Preferred Stock.There can be no assurances that our regulators will approve such payments or dividends in the future. For additional information regarding the Bank MOU and Company MOU, see “Item 1A, Risk Factors – The Company and the Bank are required to comply with the terms of separate memoranda of understanding issued by their respective regulators and lack of compliance could result in additional regulatory actions.” Market Area The Bank considers Grays Harbor, Pierce, Thurston, Kitsap, King and Lewis counties, Washington as its primary market areas.The Bank conducts operations from: • its main office in Hoquiam (Grays Harbor County); • five branch offices in Grays Harbor County (Ocean Shores, Montesano, Elma, and two branches in Aberdeen); • five branch offices in Pierce County (Edgewood, Puyallup, Spanaway, Tacoma, and Gig Harbor); • five branch offices in Thurston County (Olympia, Yelm, Tumwater, and two branches in Lacey); • two branch offices in Kitsap County (Poulsbo and Silverdale); • a branch office in King County (Auburn); and • three branch offices in Lewis County (Winlock, Toledo and Chehalis). For additional information, see “Item 2. Properties.” Hoquiam, with a population of approximately 9,000, is located in Grays Harbor County which is situated along Washington State’s central Pacific coast.Hoquiam is located approximately 110 miles southwest of Seattle and 145 miles northwest of Portland, Oregon. The Bank considers its primary market area to include six submarkets:primarily rural Grays Harbor County with its historical dependenceon the timber and fishing industries; Thurston and Kitsap counties with their dependence 2 on state and federal government; Pierce and King countieswith theirbroadly diversified economic bases; and Lewis County with its dependence on retail trade, manufacturing, industrial services and local government.Each of these markets presents operating risks to the Bank.The Bank’s expansion into Pierce, Thurston, Kitsap, King and Lewis counties represents the Bank’s strategy to diversify its primary market area to become less reliant on the economy of Grays Harbor County. Grays Harbor County has a population of 73,000 according to the U.S. Census Bureau 2011 estimates and a median family income of $57,400 according to 2012 estimates from the Department of Housing and Urban Development (“HUD”).The economic base in Grays Harbor County has been historically dependent on the timber and fishing industries.Other industries that support the economic base are tourism, agriculture, shipping, transportation and technology.According to the Washington State Employment Security Department, the unemployment rate in Grays Harbor County decreased to 12.0% at September 30, 2012 from 12.5% at September 30, 2011.The median price of a resale home in Grays Harbor County for the quarter ended September 30, 2012 decreased 0.6% to $125,300 from $126,000 for the comparable prior year period.The number of home sales increased 18.0% for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The Bank has six branches (including its home office) located throughout the county.The downturn in Grays Harbor County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. Pierce County is the second most populous county in the state and has a population of 795,000 according to the U.S. Census Bureau 2011 estimates.The county’s median family income is $71,700 according to 2012 HUD estimates.The economy in Pierce County is diversified with the presence of military related government employment (Joint Base Lewis-McChord), transportation and shipping employment (Port of Tacoma), and aerospace related employment (Boeing).According to the Washington State Employment Security Department, the unemployment rate for the Pierce County area decreased to 8.5% at September 30, 2012 from 9.3% at September 30, 2011. The median price of a resale home in Pierce County for the quarter ended September 30, 2012 increased 6.6% to $204,600 from $192,000 for the comparable prior year period.The number of home sales decreased 0.5% for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The Bank has five branches in Pierce County and these branches have historically been responsible for a substantial portion of the Bank’s construction lending activities.The downturn in Pierce County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. Thurston County has a population of 252,000 according to the U.S. Census Bureau 2011 estimates and a median family income of $75,000 according to 2012 HUD estimates.Thurston County is home of Washington State’s capital (Olympia) and its economic base is largely driven by state government related employment.According to the Washington State Employment Security Department, the unemployment rate for the Thurston County area decreased to 7.4% at September 30, 2012 from 8.0% in 2011. The median price of a resale home in Thurston County for the quarter ended September 30, 2012 decreased 2.6% to $217,800 from $223,600 for the same quarter one year earlier.The number of home sales increased 20.3% for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The Bank has five branches in Thurston County.This county has historically had a stable economic base primarily attributable to the state government presence; however the downturn in Thurston County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. Kitsap County has a population of 251,000 according to the U.S. Census Bureau 2011 estimates and a median family income of $75,600 according to 2012 HUD estimates.The Bank has two branches in Kitsap County.The economic base of Kitsap County is largely supported by military related government employment through the United States Navy.According to the Washington State Employment Security Department, the unemployment rate for the Kitsap County area decreased to 7.1% at September 30, 2012 from 7.5% at September 30, 2011.The median price of a resale home in Kitsap County for the quarter ended September 30, 2012 increased 6.1% to $249,800 from $235,500, the same quarter one year earlier.The number of home sales increased 16.9% for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The downturn in Kitsap County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. 3 King County is the most populous county in the state and has a population of 1.9 million according to the U.S. Census Bureau 2011 estimates.The Bank has one branch in King County.The county’s median family income is $88,000 according to 2012 HUD estimates.King County’s economic base is diversified with many industries including shipping, transportation, aerospace (Boeing), computer technology and biotech industries.According to the Washington State Employment Security Department, the unemployment rate for the King County area decreased to 6.9% at September 30, 2012 from 8.1% at September 30, 2011. The median price of a resale home in King County for the quarter ended September 30, 2012 increased 8.5% to $379,900 from $350,000, for the same quarter one year earlier.The number of home sales increased 20.7% for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The downturn in King County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. Lewis County has a population of 75,000 according to the U.S. Census Bureau 2011 estimates and a median family income of $57,400 according to 2012 HUD estimates.The economic base in Lewis County is supported by manufacturing, retail trade, local government and industrial services.According to the Washington State Employment Security Department, the unemployment rate in Lewis County decreased to 11.8% at September 30, 2012 from 12.1% at September 30, 2011. The median price of a resale home in Lewis County for the quarter ended September 30, 2012 increased 1.3% to $142,900 from $141,100, for the same quarter one year earlier.The number of home sales was unchanged for the quarter ended September 30, 2012 compared to the same quarter one year earlier.The Bank currently has three branches located in Lewis County.The downturn in Lewis County’s economy and the decline in real estate values since 2008 have had a negative effect on the Bank’s profitability in this market area. Lending Activities General.Historically, the principal lending activity of the Bank has consisted of the origination of loans secured by first mortgages on owner-occupied, one- to four-family residences, or by commercial real estate and loans for the construction of one- to four-family residences.During the past several years, the Bank adjusted its lending strategy and began reducing its exposure to speculative construction and land development lending as well as land loans.The Bank’s net loans receivable, including loans held for sale, totaled $538.5 million at September 30, 2012, representing 73.1% of consolidated total assets, and at that date commercial real estate, construction and land development loans (including undisbursed loans in process), and land loans were $352.3 million, or 62.0%, of total loans.Construction and land development loans, land loans and commercial real estate loans typically have higher rates of return than one- to four-family loans; however, they also present a higher degree of risk.See “-Lending Activities - Commercial Real Estate Lending,” “- Lending Activities - Construction and Land Development Lending” and “- Lending Activities - Land Lending.” The Bank’s internal loan policy limits the maximum amount of loans to one borrower to 25% of its Tier 1 capital.At September 30, 2012, the maximum amount which the Bank could have lent to any one borrower and the borrower’s related entities was approximately $20.0 million under this policy.At September 30, 2012, the largest amount outstanding to any one borrower and the borrower’s related entities was $16.2 million which was secured by commercial buildings located in Pierce and Kitsap counties.These loans were all performing according to the loan repayment terms at September 30, 2012.The next largest amount outstanding to any one borrower and the borrower’s related entities was $9.9 million.These loans were secured by a multi-family building, a commercial building, several one- to four-family properties, and several land parcels.All of the loans were secured by properties located in Grays Harbor County, except for a $1.8 million multi-family loan secured by property located in Clark County and $336,000 in loans secured by a one- to four-family property and a land parcel located in Clatsop County, Oregon.These loans were performing according to their loan repayment terms at September 30, 2012. 4 Loan Portfolio Analysis.The following table sets forth the composition of the Bank’s loan portfolio by type of loan as of the dates indicated. At September 30, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Mortgage Loans: One- to four-family(1) $ % $ % $ % $ % $ % Multi-family Commercial Construction and land development Land Total mortgage loans Consumer Loans: Home equity and second mortgage Other Total consumer loans Commercial business loans Total loans % Less: Undisbursed portion of construction loans in process ) Deferred loan origination fees ) Allowance for loan losses ) Total loans receivable, net $ Includes loans held-for-sale of $1.4 million, $4.0 million, $3.0 million, $630,000 and $1.8 million at September 30, 2012, 2011, 2010, 2009 and 2008, respectively. Residential One- to Four-Family Lending.At September 30, 2012, $107.0 million, or 18.8%, of the Bank’s loan portfolio consisted of loans secured by one- to four-family residences.The Bank originates both fixed-rate loans and adjustable-rate loans. Generally, one- to four-family fixed-rate loans and five and seven year balloon reset loans (which are loans that are originated with a fixed interest rate for the initial five or seven years, and thereafter incur one interest rate change in which the new rate remains in effect for the remainder of the loan term) are originated to meet the requirements for sale in the secondary market to Freddie Mac.From time to time, however, a portion of these fixed-rate loans, which include five and seven year balloon reset loans, may be retained in the loan portfolio to meet the Bank’s asset/liability management objectives. The Bank uses an automated underwriting program, which preliminarily qualifies a loan as conforming to Freddie Mac underwriting standards when the loan is originated.At September 30, 2012, $45.0 million, or 42.1%, of the Bank’s one- to four-family loan portfolio consisted of fixed-rate mortgage loans. The Bank also offers adjustable-rate mortgage (“ARM”) loans.All of the Bank’s ARM loans are retained in its loan portfolio.The Bank offers several ARM products which adjust annually after an initial period ranging from one to five years and are typically subject to a limitation on the annual interest rate increase of 2% and an overall limitation of 6%.These ARM products generally are priced utilizing the weekly average yield on one year U.S. Treasury securities adjusted to a constant maturity of one year plus a margin of 2.88% to 4.00%.The Bank also offers ARM loans tied to the prime rate or to the London Inter-Bank Offered Rate (“LIBOR”) indices which typically do not have periodic, or lifetime adjustment limits.Loans tied to these indices normally have margins ranging up to 3.5%.ARM loans held in the Bank’s portfolio do not permit negative amortization of principal.Borrower demand for ARM loans versus fixed-rate mortgage loans is a function of the level of interest rates, the expectations of changes in the level of interest rates and 5 the difference between the initial interest rates and fees charged for each type of loan.The relative amount of fixed-rate mortgage loans and ARM loans that can be originated at any time is largely determined by the demand for each in a competitive environment.At September 30, 2012, $62.0 million, or 57.9%, of the Bank’s one- to four- family loan portfolio consisted of ARM loans. A portion of the Bank’s ARM loans are “non-conforming” because they do not satisfy acreage limits, or various other requirements imposed by Freddie Mac.Some of these loans are also originated to meet the needs of borrowers who cannot otherwise satisfy Freddie Mac credit requirements because of personal and financial reasons (i.e., divorce, bankruptcy, length of time employed, etc.), and other aspects, which do not conform to Freddie Mac’s guidelines.Such borrowers may have higher debt-to-income ratios, or the loans are secured by unique properties in rural markets for which there are no sales of comparable properties to support the value according to secondary market requirements.These loans are known as non-conforming loans and the Bank may require additional collateral or lower loan-to-value ratios to reduce the risk of these loans.The Bank believes that these loans satisfy a need in its local market area.As a result, subject to market conditions, the Bank intends to continue to originate these types of loans. The retention of ARM loans in the Bank’s loan portfolio helps reduce the Bank’s exposure to changes in interest rates.There are, however, unquantifiable credit risks resulting from the potential of increased interest to be paid by the customer as a result of increases in interest rates.It is possible that during periods of rising interest rates the risk of default on ARM loans may increase as a result of repricing and the increased costs to the borrower.The Bank attempts to reduce the potential for delinquencies and defaults on ARM loans by qualifying the borrower based on the borrower’s ability to repay the ARM loan assuming that the maximum interest rate that could be charged at the first adjustment period remains constant during the loan term.Another consideration is that although ARM loans allow the Bank to increase the sensitivity of its asset base due to changes in the interest rates, the extent of this interest sensitivity is limited by the periodic and lifetime interest rate adjustment limits.Because of these considerations, the Bank has no assurance that yield increases on ARM loans will be sufficient to offset increases in the Bank’s cost of funds. While fixed-rate, single-family residential mortgage loans are normally originated with 15 to 30 year terms, these loans typically remain outstanding for substantially shorter periods because borrowers often prepay their loans in full upon sale of the property pledged as security or upon refinancing the original loan.In addition, substantially all mortgage loans in the Bank’s loan portfolio contain due-on-sale clauses providing that the Bank may declare the unpaid amount due and payable upon the sale of the property securing the loan.Typically, the Bank enforces these due-on-sale clauses to the extent permitted by law and as business judgment dictates.Thus, average loan maturity is a function of, among other factors, the level of purchase and sale activity in the real estate market, prevailing interest rates and the interest rates received on outstanding loans. The Bank requires that fire and extended coverage casualty insurance be maintained on the collateral for all of its real estate secured loans and flood insurance, if appropriate. The Bank’s lending policies generally limit the maximum loan-to-value ratio on mortgage loans secured by owner-occupied properties to 95% of the lesser of the appraised value or the purchase price.However, the Bank usually obtains private mortgage insurance (“PMI”) on the portion of the principal amount that exceeds 80% of the appraised value of the security property. The maximum loan-to-value ratio on mortgage loans secured by non-owner-occupied properties is generally 80% (90% for loans originated for sale in the secondary market to Freddie Mac).At September 30, 2012, 14 single family loans totaling $3.4 million were not performing according to their terms.See “- Lending Activities - Non-performing Loans and Delinquencies.” Construction and Land Development Lending.Prompted by unfavorable economic conditions in its primary market area in the 1980s, the Bank sought to establish a market niche and, as a result, began originating construction loans outside of Grays Harbor County.In recent periods, construction lending activities have been primarily in the Pierce, King, Thurston, Grays Harbor, and Kitsap County markets although, as a result of the current economic environment, the Bank has sharply curtailed speculative construction and land development lending. 6 The Bank currently originates three types of residential construction loans:(i) custom construction loans, (ii) owner/builder construction loans and (iii) speculative construction loans (on a limited basis).The Bank believes that its computer tracking system has enabled it to establish processing and disbursement procedures to meet the needs of these borrowers which the Bank believes reduces many of the risks inherent with construction lending.The Bank also originates construction loans for the development of multi-family and commercial properties.Our construction loans generally provide for the payment of interest only during the construction phase. At September 30, 2012 and 2011, the composition of the Bank’s construction and land development loan portfolio was as follows: At September 30, Outstanding Percent of Outstanding Percent of Balance Total Balance Total (Dollars in thousands) Custom and owner/builder construction $ % $ % Speculative construction Multi-family (including condominium) Land development Commercial real estate Total $ % $ % Custom construction loans are made to home builders who, at the time of construction, have a signed contract with a home buyer who has a commitment to purchase the finished home.Custom construction loans are generally originated for a term of six to 12 months, with fixed interest rates currently ranging from 5.75% to 7.88% and with loan-to-value ratios of 80% of the appraised estimated value of the completed property or sales price, whichever is less. Owner/builder construction loans are originated to home owners rather than home builders and are typically converted to or refinanced into permanent loans at the completion of construction.The construction phase of an owner/builder construction loan generally lasts up to 12 months with fixedinterest rates currently ranging from 5.75% to 7.88%, and with loan-to-value ratios of 80% (or up to 95% with PMI) of the appraised estimated value of the completed property.At the completion of construction, the loan is converted to or refinanced into either a fixed-rate mortgage loan, which conforms to secondary market standards, or an ARM loan for retention in the Bank’s portfolio.At September 30, 2012, custom and owner/builder construction loans totaled $33.3 million, or 59.1%, of the total construction and land development loan portfolio.At September 30, 2012, the largest outstanding custom and owner/builder construction loan had an outstanding balance of $1.5 million (including $1.3 million of undisbursed loans in process) and was performing according to its repayment terms. Speculative construction loans are made to home builders and are termed “speculative” because the home builder does not have, at the time of loan origination, a signed contract with a home buyer who has a commitment for permanent financing with either the Bank or another lender for the finished home.The home buyer may be identified either during or after the construction period, with the risk that the builder will have to debt service the speculative construction loan and finance real estate taxes and other carrying costs of the completed home for a significant time after the completion of construction until the home buyer is identified and a sale is consummated.Historically, the Bank has originated loans to approximately 50 builders located in the Bank’s primary market area, each of which generally would have one to eight speculative loans outstanding from the Bank during a 12 month period.Rather than originating lines of credit to home builders to construct several homes at once, the Bank generally originates and underwrites a separate loan for each home.Speculative construction loans are generally originated for a term of 12 months, with current rates ranging from 3.38% to 7.50%, and with a loan-to-value ratio of no more than 80% of the appraised estimated value of the completed property.The Bank is currently originating speculative construction loans on a limited basis.At September 30, 2012, speculative construction loans totaled $1.9 million, or 3.3%, of the total construction and land 7 development loan portfolio.At September 30, 2012, the Bank had one borrower with an aggregate outstanding speculative loan balance of more than $500,000.The largest aggregate outstanding balance to one borrower for speculative construction loans, totaled $700,000 and was comprised of a single loan that was past maturity by 91 days and not performing according to its restructured terms.At September 30, 2012, three speculative construction loans totaling $1.0 million were not performing according to their original or restructured terms. See “- Lending Activities - Non-performing Loans and Delinquencies.” The Bank historically originated loans to real estate developers with whom it had established relationships for the purpose of developing residential subdivisions (i.e., installing roads, sewers, water and other utilities; generally with ten to 50 lots). The Bank is not currently originating any new land development loans.At September 30, 2012, the Bank had five land development loans totaling $589,000, or 1.0% of construction and land development loans receivable, all of which were not performing according to their terms.Land development loans are secured by a lien on the property and typically made for a period of two to five years with fixed or variable interest rates, and are made with loan-to-value ratios generally not exceeding 75%.Land development loans are generally structured so that the Bank is repaid in full upon the sale by the borrower of approximately 80% of the subdivision lots.A majority of the Bank’s land development loans are secured by property located in its primary market area.In addition, in the case of a corporate borrower, the Bank also generally obtains personal guarantees from corporate principals and reviewstheir personal financial statements. Land development loans secured by land under development involve greater risks than one- to four-family residential mortgage loans because these loans are advanced upon the predicted future value of the developed property upon completion.If the estimate of the future value proves to be inaccurate, in the event of default and foreclosure the Bank may be confronted with a property the value of which is insufficient to assure full repayment.The Bank has historically attempted to minimize this risk by generally limiting the maximum loan-to-value ratio on land loans to 75% of the estimated developed value of the secured property.The Bank is not currently originating any new land development loans. The Bank also provides construction financing formulti-family and commercial properties.At September 30, 2012, these loans amounted to $20.6 million, or 36.5% of construction and land development loans.These loans are secured by condominiums, apartment buildings, mini-storage facilities, office buildings, hotels and retail rental space predominantly located in the Bank’s primary market area.At September 30, 2012, the largest outstanding multi-family construction loan was secured by an apartment building project in Pierce County and had a balance of $345,000 and was not performing according to its terms.At September 30, 2012, the largest outstanding commercial real estate construction loan had a balance of $6.1 million (including $1.1 million of undisbursed loans in process). This loan was secured by a medical office building being constructed in Thurston County and was performing according to its terms. All construction loans must be approved by a member of one of the Bank’s Loan Committees or the Bank’s Board of Directors, or in the case of one- to four-family construction loans meeting Freddie Mac guidelines, by a qualified Bank underwriter.See “- Lending Activities - Loan Solicitation and Processing.”Prior to preliminary approval of any construction loan application, an independent fee appraiser inspects the site and the Bank reviews the existing or proposed improvements, identifies the market for the proposed project and analyzes the pro forma data and assumptions on the project.In the case of a speculative or custom construction loan, the Bank reviews the experience and expertise of the builder.After preliminary approval has been given, the application is processed, which includes obtaining credit reports, financial statements and tax returns on the borrowers and guarantors, an independent appraisal of the project, and any other expert reports necessary to evaluate the proposed project.In the event of cost overruns, the Bank generally requires that the borrower increase the funds available for construction by depositing its own funds into a secured savings account, the proceeds of which are used to pay construction costs. Loan disbursements during the construction period are made to the builder, materials supplier or subcontractor, based on a line item budget.Periodic on-site inspections are made by qualified independent inspectors to document the reasonableness of draw requests.For most builders, the Bank disburses loan funds by providing vouchers to borrowers, which when used by the borrower to purchase supplies are submitted by the supplier to the Bank for payment. 8 The Bank originates construction loan applications primarily through customer referrals, contacts in the business community and occasionally real estate brokers seeking financing for their clients. Construction lending affords the Bank the opportunity to achieve higher interest rates and fees with shorter terms to maturity than does its single-family permanent mortgage lending.Construction lending, however, is generally considered to involve a higher degree of risk than single-family permanent mortgage lending because of the inherent difficulty in estimating both a property’s value at completion of the project and the estimated cost of the project.The nature of these loans is such that they are generally more difficult to evaluate and monitor.If the estimate of construction cost proves to be inaccurate, the Bank may be required to advance funds beyond the amount originally committed to permit completion of the project.If the estimate of value upon completion proves to be inaccurate, the borrower may be confronted with a project whose value is insufficient to assure full repayment and the Bank may incur a loss.Projects may also be jeopardized by disagreements between borrowers and builders and by the failure of builders to pay subcontractors.Loans to builders to construct homes for which no purchaser has been identified carry more risk because the payoff for the loan depends on the builder’s ability to sell the property prior to the time that the construction loan is due.The Bank has sought to address these risks by adhering to strict underwriting policies, disbursement procedures, and monitoring practices.The Bank’s construction loans are primarily secured by properties in its primary market area, and changes in the local and state economies and real estate markets have adversely affected the Bank’s construction loan portfolio. Multi-Family Lending.At September 30, 2012, the Bank had $47.5 million, or 8.4% of the Bank’s total loan portfolio, secured by multi-family dwelling units (more than four units) located primarily in the Bank’s primary market area.Multi-family loans are generally originated with variable rates of interest ranging from 2.00% to 3.50% over the one-year constant maturity U.S. Treasury Bill Index or a matched term FHLB advance, with principal and interest payments fully amortizing over terms of up to 30 years.At September 30, 2012the Bank’s largest multi-family loan had an outstanding principal balance of $7.5 million and was secured by an apartment building located in the Bank’s primary market area. At September 30, 2012, this loan was performing according to its terms.At September 30, 2012, three loans with a balance of $1.4 million were not performing according to their repayment terms.See “- Lending Activities - Non-performing Loans and Delinquencies.” The maximum loan-to-value ratio for multi-family loans is generally limited to not more than 80%.The Bank generally requests its multi-family loan borrowers with loan balances in excess of $750,000 to submit financial statements and rent rolls on the properties securing such loans.The Bank also inspects such properties annually.The Bank generally imposes a minimum debt coverage ratio of approximately 1.20 for loans secured by multi-family properties. Multi-family mortgage lending affords the Bank an opportunity to receive interest at rates higher than those generally available from one- to four- family residential lending.However, loans secured by multi-family properties usually are greater in amount, more difficult to evaluate and monitor and, therefore, involve a greater degree of risk than one- to four-family residential mortgage loans.Because payments on loans secured by multi-family properties are often dependent on the successful operation and management of the properties, repayment of such loans may be affected by adverse conditions in the real estate market or the economy.The Bank seeks to minimize these risks by scrutinizing the financial condition of the borrower, the quality of the collateral and the management of the property securing the loan.If the borrower is other than an individual, the Bank also generally obtains personal guarantees from the principals based on a review of personal financial statements. Commercial Real Estate Lending.Commercial real estate loans totaled $256.3 million, or 45.1% of the total loan portfolio at September 30, 2012.The Bank originates commercial real estate loans generally at variable interest rates with principal and interest payments fully amortizing over terms of up to 30 years.These loans are secured by properties, such as restaurants, motels, mini-storage facilities, office buildings and retail/wholesale facilities, located in the Bank’s primary market area.At September 30, 2012, the largest commercial real estate loan was secured by an office building in Grays Harbor Countyand had a balance of $6.6 million and was performing according to its terms.At September 30, 2012, 11 commercial real estate loans totaling $6.0 million were not performing according to their terms.See “- Lending Activities - Non-performing Loans and Delinquencies.” 9 The Bank typically requires appraisals of properties securing commercial real estate loans.For loans that are less than $250,000, the Bank may use the tax assessed value and a property inspection in lieu of an appraisal.Appraisals are performed by independent appraisers designated by the Bank, all of which are reviewed by management.The Bank considers the quality and location of the real estate, the credit history of the borrower, the cash flow of the project and the quality of management involved with the property.The Bank generally imposes a minimum debt coverage ratio of approximately 1.20 for originated loans secured by income producing commercial properties.Loan-to-value ratios on commercial real estate loans are generally limited to not more than 80%.If the borrower is other than an individual, the Bank also generally obtains personal guarantees from the principals based on a review of personal financial statements. Commercial real estate lending affords the Bank an opportunity to receive interest at rates higher than those generally available from one- to four-family residential lending.However, loans secured by such properties usually are greater in amount, more difficult to evaluate and monitor and, therefore, involve a greater degree of risk than one- to four-family residential mortgage loans.Because payments on loans secured by commercial properties often depend upon the successful operation and management of the properties, repayment of these loans may be affected by adverse conditions in the real estate market or the economy.The Bank seeks to minimize these risks by generally limiting the maximum loan-to-value ratio to 80% and scrutinizing the financial condition of the borrower, the quality of the collateral and the management of the property securing the loan.The Bank also requests annual financial information and rent rolls on the subject property from the borrowers on loans over $750,000. Land Lending. The Bank has historically originated loans for the acquisition of land upon which the purchaser can then build or make improvements necessary to build or to sell as improved lots.Currently the Bank is not offering land loans to new customers and is attempting to decrease its land loan portfolio.At September 30, 2012, land loanstotaled $39.7 million, or 7.0% of the Bank’s total loan portfolio as compared to $49.2 million, or 8.8% of the Bank’s total loan portfolio at September 30, 2011.Land loans originated by the Bank generally have maturities of five to ten years.The largest land loan had an outstanding balance of $3.9 million at September 30, 2012 and was performing according to its repayment terms.At September 30, 2012, 24 land loans totaling $8.6 million were not performing according to their terms.See “- Lending Activities - Non-performing Loans and Delinquencies.” Loans secured by undeveloped land or improved lots involve greater risks than one- to four-family residential mortgage loans because these loans are more difficult to evaluate.If the estimate of value proves to be inaccurate, in the event of default and foreclosure the Bank may be confronted with a property the value of which is insufficient to assure full repayment.The Bank attempts to minimize this risk by generally limiting the maximum loan-to-value ratio on land loans to 75%. Consumer Lending.Consumer loans generally have shorter terms to maturity and higher interest rates than mortgage loans.Consumer loans include home equity lines of credit, second mortgage loans, savings account loans, automobile loans, boat loans, motorcycle loans, recreational vehicle loans and unsecured loans.Consumer loans are made with both fixed and variable interest rates and with varying terms.At September 30, 2012, consumer loans amounted to $39.0 million, or 6.9%, of the total loan portfolio. At September 30, 2012, the largest component of the consumer loan portfolio consisted of second mortgage loans and home equity lines of credit, which totaled $32.8 million, or 5.8%, of the total loan portfolio.Home equity lines of credit and second mortgage loans are made for purposes such as the improvement of residential properties, debt consolidation and education expenses, among others.The majority of these loans are made to existing customers and are secured by a first or second mortgage on residential property.The loan-to-value ratio is typically 80% or less, when taking into account both the first and second mortgage loans.Second mortgage loans typically carry fixed interest rates with a fixed payment over a term between five and 15 years.Home equity lines of credit are generally made at interest rates tied to the prime rate or the 26 week Treasury Bill.Second mortgage loans and home equity lines of credit have greater credit risk than one- to four-family residential mortgage loans because they are secured by mortgages subordinated to the existing first mortgage on the property, which may or may not be held by the Bank. Consumer loans entail greater risk than do residential mortgage loans, particularly in the case of consumer loans that are unsecured or secured by rapidly depreciating assets such as automobiles.In such cases, any repossessed 10 collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation.The remaining deficiency often does not warrant further substantial collection efforts against the borrower beyond obtaining a deficiency judgment.In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount that can be recovered on such loans.The Bank believes that these risks are not as prevalent in the case of the Bank’s consumer loan portfolio because a large percentage of the portfolio consists of second mortgage loans and home equity lines of credit that are underwritten in a manner such that they result in credit risk that is substantially similar to one- to four-family residential mortgage loans.At September 30, 2012, three consumer loans totaling $268,000 were delinquent in excess of 90 days.See “- Lending Activities - Non-performing Loans and Delinquencies.” Commercial Business Lending.Commercial business loans totaled $22.6 million, or 4.0% of the loan portfolio at September 30, 2012.Commercial business loans are generally secured by business equipment, accounts receivable, inventory or other property and are made at variable rates of interest equal to a negotiated margin above the prime rate.The Bank also generally obtains personal guarantees from the principals based on a review of personal financial statements. The largest commercial business loan had an outstanding balance of $1.9 million at September 30, 2012 and was performing according to its terms.At September 30, 2012, all commercial business loans were performing according to their repayment terms.See “- Lending Activities - Non-performing Loans and Delinquencies.” Commercial business lending generally involves greater risk than residential mortgage lending and involves risks that are different from those associated with residential and commercial real estate lending.Real estate lending is generally considered to be collateral based lending with loan amounts based on predetermined loan to collateral values and liquidation of the underlying real estate collateral is viewed as the primary source of repayment in the event of borrower default.Although commercial business loans are often collateralized by equipment, inventory, accounts receivable or other business assets, the liquidation of collateral in the event of a borrower default is often an insufficient source of repayment because accounts receivable may be uncollectible and inventories and equipment may be obsolete or of limited use, among other things.Accordingly, the repayment of a commercial business loan depends primarily on the creditworthiness of the borrower (and any guarantors), while liquidation of collateral is a secondary and often insufficient source of repayment. 11 Loan Maturity.The following table sets forth certain information at September 30, 2012 regarding the dollar amount of loans maturing in the Bank’s portfolio based on their contractual terms to maturity, but does not include scheduled payments or potential prepayments.Loans having no stated maturity and overdrafts are reported as due in one year or less. After After After 1 Year 3 Years 5 Years Within Through Through Through After 1 Year 3 Years 5 Years 10 Years 10 Years Total (In thousands) Mortgage loans: One- to four-family (1) $ Multi-family Commercial Construction and land development(2) Land Consumer loans: Home equity and second mortgage Other Commercial business loans Total $ Less: Undisbursed portion of construction loans in process ) Deferred loan origination fees ) Allowance for loan losses ) Loans receivable, net $ (1)Includes $1.4 million of loans held-for-sale. (2)Includes construction/permanent loans that convert to permanent mortgage loans once construction is completed. The following table sets forth the dollar amount of all loans due after one year from September 30, 2012, which have fixed interest rates and have floating or adjustable interest rates. Fixed Floating or Rates Adjustable Rates Total (In thousands) Mortgage loans: One- to four-family(1) $ $ $ Multi-family Commercial Construction and land development Land Consumer loans: Home equity and second mortgage Other Commercial business loans Total $ $ $ (1)Includes loans held-for-sale. 12 Scheduled contractual principal repayments of loans do not reflect the actual life of these assets.The average life of loans is substantially less than their contractual terms because of prepayments.In addition, due-on-sale clauses on loans generally give the Bank the right to declare loans immediately due and payable in the event, among other things, that the borrower sells the real property subject to the mortgage and the loan is not repaid.The average life of mortgage loans tends to increase, however, when current mortgage loan interest rates are substantially higher than interest rates on existing mortgage loans and, conversely, decrease when interest rates on existing mortgage loans are substantially higher than current mortgage loan interest rates. Loan Solicitation and Processing.Loan originations are obtained from a variety of sources, including walk-in customers, and referrals from builders and realtors.Upon receipt of a loan application from a prospective borrower, a credit report and other data are obtained to verify specific information relating to the loan applicant’s employment, income and credit standing.An appraisal of the real estate offered as collateral generally is undertaken by a certified appraiser retained by the Bank. Loan applications are initiated by loan officers and are required to be approved by an authorized loan underwriter, one of the Bank’s Loan Committees or the Bank’s Board of Directors.The Bank’s Consumer Loan Committee consists of three underwriters, each of whom can approve one- to four-family mortgage loans and other consumer loans up to and including the current Freddie Mac single-family limit.Certain consumer loans up to and including $25,000 may be approved by individual loan officers and the Bank’s Consumer Lending Department Manager may approve consumer loans up to and including $75,000.The Bank’s Regional Manager of Commercial Lending has individual lending authority for loans up to and including $250,000, excluding speculative construction loans and unsecured loans.The Bank’s Commercial Loan Committee, which consists of the Bank’s President, Chief Credit Administrator, Executive Vice President of Lending, Regional Manager of Community Lending, and Regional Manager of Commercial Lending, may approve commercial real estate loans and commercial business loans up to and including $1.5 million. The Bank’s President, Chief Credit Administrator and Executive Vice President of Lending also have individual lending authority for loans up to and including $750,000. The Bank’s Board Loan Committee, which consists of two rotating non-employee Directors and the Bank’s President, may approve loans up to and including $3.0 million.Loans in excess of $3.0 million, as well as loans of any amount granted to a single borrower whose aggregate loans exceed $3.0 million, must be approved by the Bank’s Board of Directors. Loan Originations, Purchases and Sales.During the years ended September 30, 2012, 2011 and 2010, the Bank’s total gross loan originations were $228.3 million, $160.2 million and $182.5 million, respectively.Periodically, the Bank purchases participation interests in construction and land development loans, commercial real estate loans, and multi-family loans, secured by properties generally located in Washington State, from other lenders.These purchases are underwritten to the Bank’s underwriting guidelines and are without recourse to the seller other than for fraud.During the year ended September 30, 2012, the Bank purchased loan participation interests of $2.0 million.There were no loan participation interests purchased during the years ended September 30, 2011 and 2010.The Bank also periodically purchases contracts secured by one- to four-family residencies from individuals.During the year ended September 30, 2012, the Bank did not purchase any contracts.See “- Lending Activities - Construction and Land Development Lending” and “- Lending Activities - Multi-Family Lending.” Consistent with its asset/liability management strategy, the Bank’s policy generally is to retain in its portfolio all ARM loans originated and to sell fixed rate one- to four-family mortgage loans in the secondary market to Freddie Mac; however, from time to time, a portion of fixed-rate loans may be retained in the Bank’s portfolio to meet its asset-liability objectives.Loans sold in the secondary market are generally sold on a servicing retained basis.At September 30, 2012, the Bank’s loan servicing portfolio, which is not included in the Company’s consolidated financial statements, totaled $304.9 million. The Bank also periodically sells participation interests in construction and land development loans, commercial real estate loans, and land loans to other lenders.These sales are usually made to avoid concentrations in a particular loan type or concentrations to a particular borrower.The Bank sold $3.6 million in loan participation interests to other lenders during the year ended September 30, 2012.The Bank did not sell any loan participation interests to other lenders during the years ended September 30, 2011 and 2010. 13 The following table shows total loans originated, purchased, sold and repaid during the periods indicated. Year Ended September 30, Loans originated: (In thousands) Mortgage loans: One- to four-family $ $ $ Multi-family Commercial Construction and land development Land Consumer Commercial business loans Total loans originated Loans purchased: Mortgage loans: One- to four-family 50 Multi-family 56 Commercial business Total loans purchased 50 Total loans originated and purchased Loans sold: Partial loans sold ) Whole loans sold ) ) ) Total loans sold ) ) ) Loan principal repayments ) ) ) Other items, net ) Net increase (decrease) in loans receivable $ $ $ ) Loan Origination Fees.The Bank receives loan origination fees on many of its mortgage loans and commercial business loans.Loan fees are a percentage of the loan which are charged to the borrower for funding the loan.The amount of fees charged by the Bank is generally up to 2.0% of the loan amount.Current accounting principles generally accepted in the United States of America require fees received and certain loan origination costs for originating loans to be deferred and amortized into interest income over the contractual life of the loan.Net deferred fees or costs associated with loans that are prepaid are recognized as income at the time of prepayment.Unamortized deferred loan origination fees totaled $1.8 million at September 30, 2012. Non-performing Loans and Delinquencies.The Bank assesses late fees or penalty charges on delinquent loans of approximately 5% of the monthly loan payment amount.A majority of loan payments are due on the first day of the month; however, the borrower is given a 15 day grace period to make the loan payment.When a mortgage loan borrower fails to make a required payment when due, the Bank institutes collection procedures. A notice is mailed to the borrower 16 days after the date the payment is due.Attempts to contact the borrower by telephone generally begin on or before the 30th day of delinquency.If a satisfactory response is not obtained, continuous follow-up contacts are attempted until the loan has been brought current.Before the 90th day of delinquency, attempts are made to establish (i) the cause of the delinquency, (ii) whether the cause is temporary, (iii) the attitude of the borrower toward repaying the debt, and (iv) a mutually satisfactory arrangement for curing the default. 14 If the borrower is chronically delinquent and all reasonable means of obtaining payment on time have been exhausted, foreclosure is initiated according to the terms of the security instrument and applicable law.Interest income on loans in foreclosure is reduced by the full amount of accrued and uncollected interest. When a consumer loan borrower or commercial business borrower fails to make a required payment on aloan by the payment due date, the Bank institutes similar collection procedures as for its mortgage loan borrowers.All loans becoming 90 days or more past due are placed on non-accrual status, with any accrued interest reversed against interest income, unless they are well secured and in the process of collection. The Bank’s Board of Directors is informed monthly as to the status of loans that are delinquent by more than 30 days, and the status of all foreclosed and repossessed property owned by the Bank. The following table sets forth information with respect to the Company’s non-performing assets at the dates indicated. At September 30, Loans accounted for on a non-accrual basis: (Dollars in thousands) Mortgage loans: One- to four-family $ Multi-Family Commercial Construction and land development Land Consumer loans Commercial business loans 44 46 65 Total Accruing loans which are contractually past due 90 days or more Total of non-accrual and 90 days past due loans Non-accrual investment securities Other real estate owned and other repossessed assets Total non-performing assets (1) $ Troubled debt restructured loans on accrual status (2) $ Non-accrual and 90 days or more past due loans as a percentage of loans receivable, net % Non-accrual and 90 days or more past due loans as a percentage of total assets % Non-performing assets as a percentage of total assets % Loans receivable, net (3) $ Total assets $ Does not include troubled debt restructured loans on accrual status. Does not include troubled debt restructured loans totaling $10.1 million, $7.4 million and $7.4 million reported as non-accrual loans at September 30, 2012, 2011 and 2010, respectively. Includes loans held-for-sale and is before the allowance for loan losses. 15 The Bank’s non-accrual loans decreased by $258,000 to $21.3 million at September 30, 2012 from $21.6 million at September 30, 2011, primarily as a result of a $2.0 million decrease in construction and land development loans on non-accrual status, a $522,000 decrease in commercial real estate loans on non-accrual status and a $322,000 decrease in land loans on non-accrual status.These decreases were partially offset by a $1.4 million increase in multi-family loans on non-accrual status and a $1.2 million increase in one- to four-family loans on non-accrual status. The largest non-performing loan was secured by a mini-storage facility in King County and had a balance of $2.7 million at September 30, 2012.A discussion of our largest non-performing loans is set forth below under “Asset Classification.” Additional interest income which would have been recorded for the year ended September 30, 2012 had non-accruing loans been current in accordance with their original terms totaled $4.0 million. Other Real Estate Owned and Other Repossessed Assets.Real estate acquired by the Bank as a result of foreclosure or by deed-in-lieu of foreclosure is classified as other real estate owned (“OREO”) until sold.When property is acquired, it is recorded at the estimated fair market value less estimated costs to sell.At September 30, 2012, the Bank had $13.3 million of OREO and other repossessed assets consisting of 56 individual properties, an increase of $2.5 million from $10.8 million at September 30, 2011.The OREO properties consisted of eight commercial real estate properties totaling $6.5 million, 35 land parcels totaling $4.2 million, 12 single family homes totaling $1.7 million and a condominium project of $842,000.The largest OREO property was a commercial real estate property with a balance of $2.8 million. Restructured Loans.Under accounting principles generally accepted in the United States of America, the Bank is required to account for certain loan modifications or restructurings as “troubled debt restructurings.”In general, the modification or restructuring of a debt constitutes a troubled debt restructuring if the Bank for economic or legal reasons related to the borrower’s financial difficulties grants a concession to the borrower that the Bank would not otherwise consider.Debt restructuring or loan modifications for a borrower does not necessarily always constitute troubled debt restructuring, however, and troubled debt restructurings do not necessarily result in non-accrual loans.The Bank had restructured loans totaling $23.5 million at September 30, 2012, of which $10.1 million were on non-accrual status. Impaired Loans. A loan is considered impaired when it is probable the Bank will be unable to collect all contractual principal and interest payments due in accordance with the original or modified terms of the loan agreement.To determine specific valuation allowances, impaired loans are measured based on the estimated fair value of the collateral less estimated cost to sell if the loan is considered collateral dependent.Impaired loans not considered to be collateral dependent are measured based on the present value of expected future cash flows. The categories of non-accrual loans and impaired loans overlap, although they are not coextensive.The Bank considers all circumstances regarding the loan and borrower on an individual basis when determining whether an impaired loan should be placed on non-accrual status, such as the financial strength of the borrower, the collateral value, reasons for delay, payment record, the amount past due and the number of days past due.At September 30, 2012, the Bank had $40.8 million in impaired loans.For additional information on impaired loans, see Note 4 of the Notes to the Consolidated Financial Statements included in Item 8 of this Annual Report on Form 10-K. Other Loans of Concern.Loans not reflected in the table above as non-performing, but where known information about possible credit problems of borrowers causes management to have doubts as to the ability of the borrower to comply with present repayment terms and that may result in disclosure of such loans as non-performing assets in the future are commonly referred to as “other loans of concern” or “potential problem loans.”The amount included in potential problem loans results from an evaluation, on a loan-by-loan basis, of loans classified as “substandard” and “special mention,” as those terms are defined under “Asset Classification” below.The amount of potential problem loans was $43.5 million at September 30, 2012 and $61.1 million at September 30, 2011. The vast majority of these loans are collateralized by real estate.See “- Asset Classification” below for additional information regarding our problem loans. 16 Asset Classification.Applicable regulations require that each insured institution review and classify its assets on a regular basis.In addition, in connection with examinations of insured institutions, regulatory examiners have authority to identify problem assets and, if appropriate, require them to be classified.There are three classifications for problem assets:substandard, doubtful and loss.Substandard loans are classified as those loans that are inadequately protected by the current net worth, and paying capacity of the obligor, or of the collateral pledged.Assets classified as substandard have a well-defined weakness, or weaknesses that jeopardize the repayment of the debt.If the weakness, or weaknesses are not corrected there is the distinct possibility that some loss will be sustained.Doubtful assets have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss.An asset classified as loss is considered uncollectible and of such little value that continuance as an asset of the Bank is not warranted.When the Bank classifies problem assets as either substandard or doubtful, it is required to establish allowances for loan losses in an amount deemed prudent by management.These allowances represent loss allowances which have been established to recognize the inherent risk associated with lending activities and the risks associated with particular problem assets.When the Bank classifies problem assets as loss, it charges off the balance of the asset against the allowance for loan losses.Assets which do not currently expose the Bank to sufficient risk to warrant classification in one of the aforementioned categories but possess weaknesses are required to be designated as special mention.The Bank’s determination of the classification of its assets and the amount of its valuation allowances is subject to review by the FDIC and the Division which can require the establishment of additional loss allowances. The aggregate amounts of the Bank’s classified and special mention loans (as determined by the Bank), and of the Bank'sallowances for loan losses at the dates indicated, were as follows: At September 30, (In thousands) Loss $ $ $ Doubtful Substandard(1)(2) Special mention(1) Total classified and special mention loans $ $ $ Allowance for loan losses $ $ $ For further information concerning the change in classified assets, see “- Lending Activities - Non-performing Loans and Delinquencies.” Includes non-performing loans. The Bank’s classified and special mention loans decreased by $18.4 million from September 30, 2011 to $66.0 million at September 30, 2012, primarily as a result of a $23.9 million decrease in loans classified as substandard. Special mention loans are defined as those credits deemed by management to have some potential weakness that deserve management’s close attention.If left uncorrected these potential weaknesses may result in the deterioration of the payment prospects of the loan.Assets in this category are not adversely classified and currently do not expose the Bank to sufficient risk to warrant a substandard classification. Thirteen individual loans comprised $24.4 million, or 74.1%, of the $32.9 million in loans classified as special mention. They include five multi-family loans totaling $8.8 million, five commercial real estate loans totaling $11.6 million, two one- to four-family loans totaling $1.5 million and a commercial real estate construction loan with a balance of $2.5 million. All of these loans were current and paying in accordance with their required loan repayment terms at September 30, 2012, except one loan with a balance of$3.4 million that was 60 days past due. 17 The aggregate amount of loans classified as substandard at September 30, 2012 decreased by $23.9 million to $33.1 million from $57.0 million at September 30, 2011.At September 30, 2012, 89 loans were classified as substandard compared to 134 loans at September 30, 2011. Of the $33.1 million in loans classified as substandard at September 30, 2012, $21.3 million were on non-accrual status and $298,000 were past due 90 days or more and still accruing.Troubled debt restructured loans totaling $16.9 million were classified as substandard at September 30, 2012, with $10.1 million in troubled debt restructured loans on non-accrual status and $6.8 million in troubled debt restructured loans on accrual status.The largest loan classified as substandard at September 30, 2012 had a balance of $4.7 million and was secured by a mini-storage facility in Pierce County.This loan was performing according to its restructured loan repayment terms at September 30, 2012.The next largest loan classified as substandard at September 30, 2012 had a balance of $2.7 million and was secured by a mini-storage facility in King County and was on non-accrual status at September 30, 2012. Allowance for Loan Losses.The allowance for loan losses is maintained to cover estimated losses in the loan portfolio.The Bank has established a comprehensive methodology for the determination of provisions for loan losses that takes into consideration the need for an overall general valuation allowance.The Bank’s methodology for assessing the adequacy of its allowance for loan losses is based on its historic loss experience for various loan segments; adjusted for changes in economic conditions, delinquency rates, and other factors.Using these loss estimate factors, management develops a range of probable loss for each loan category.Certain individual loans for which full collectibility may not be assured are evaluated individually with loss exposure based on estimated discounted cash flows or net realizable collateral values.The total estimated range of loss based on these two components of the analysis is compared to the loan loss allowance balance.Based on this review, management will adjust the allowance as necessary to maintain directional consistency with trends in the loan portfolio. In originating loans, the Bank recognizes that losses will be experienced and that the risk of loss will vary with, among other things, the type of loan being made, the creditworthiness of the borrower over the term of the loan, general economic conditions and, in the case of a secured loan, the quality of the security for the loan.The Bank increases its allowance for loan losses by charging provisions for loan losses against the Bank's income. The Board of Directors reviews the adequacy of the allowance for loan losses at least quarterly based on management's assessment of current economic conditions, past loss and collection experience, and risk characteristics of the loan portfolio. At September 30, 2012, the Bank’s allowance for loan losses totaled $11.8 million.The Bank’s allowance for loan losses as a percentage of total loans receivable and non-performing loans was 2.15% and 52.48%, respectively, at September 30, 2012 and 2.21% and 51.18%, respectively, at September 30, 2011. Management believes that the amount maintained in the allowance is adequate to absorb probable losses in the portfolio. Although management believes that it uses the best information available to make its determinations, future adjustments to the allowance for loan losses may be necessary and results of operations could be significantly and adversely affected if circumstances differ substantially from the assumptions used in making the determinations. While the Bank believes it has established its existing allowance for loan losses in accordance with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing the Bank's loan portfolio, will not request the Bank to increase significantly its allowance for loan losses.In addition, because future events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses is adequate or that substantial increases will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above.Any material increase in the allowance for loan losses may adversely affect the Bank's financial condition and results of operations. 18 The following table sets forth an analysis of the Bank's allowance for loan losses for the periods indicated. Year Ended September 30, (Dollars in thousands) Allowance at beginning of year $ Provision for loan losses Allocated to loan commitments ) Recoveries: Mortgage loans: One- to four-family 74 Multi-family 14 41 Commercial 13 Construction Land 97 46 83 Consumer loans: Home equity and second mortgage 14 42 86 Other 2 6 5 1 Commercial business loans 2 1 Total recoveries 88 1 Charge-offs: Mortgage loans: One- to four-family 46 Multi-family 14 Construction Commercial 47 Land Consumer loans: Home equity and second mortgage Other 24 30 36 25 Commercial business loans 22 Total charge-offs Net charge-offs Allowance at end of year $ Allowance for loan losses as apercentage of total loans receivable (net)(1) outstanding at the end of the year % Net charge-offs as a percentage of average loans outstanding during the year % Allowance for loan losses as a percentage of non-performing loans at end of year % Total loans receivable (net) includes loans held for sale and is before the allowance for loan losses. 19 The following table sets forth the allocation of the allowance for loan losses by loan category at the dates indicated. At September 30, Percent Percent Percent Percent Percent of Loans of Loans of Loans of Loans of Loans in Category in Category in Category in Category in Category to Total to Total to Total to Total to Total Amount Loans Amount Loans Amount Loans Amount Loans Amount Loans (Dollars in thousands) Mortgage loans: One- to four-family $ % $ % $ % $ % $ % Multi-family Commercial Construction and land development Land Non-mortgage loans: Consumer loans Commercial business loans Total allowance for loan losses $ % $ % $ % $ % $ % 20 Investment Activities The investment policies of the Bank are established and monitored by the Board of Directors.The policies are designed primarily to provide and maintain liquidity, to generate a favorable return on investments without incurring undue interest rate and credit risk, and to compliment the Bank’s lending activities.These policies dictate the criteria for classifying securities as either available-for-sale or held-to-maturity.The policies permit investment in various types of liquid assets permissible under applicable regulations, which includes U.S. Treasury obligations, securities of various federal agencies, certain certificates of deposit of insured banks, banker’s acceptances, federal funds, mortgage-backed securities, and mutual funds.The Company’s investment policy also permits investment in equity securities in certain financial service companies. At September 30, 2012, the Bank’s investment portfolio totaled $8.3 million, primarily consisting of$3.9 million of mortgage-backed securities available-for-sale, $1.0 million of mutual funds available-for-sale, and $3.3 million of mortgage-backed securities held-to-maturity.The Bank does not maintain a trading account for any investments.This compares with a total investment portfolio of $10.9 million at September 30, 2011, primarily consisting of $5.7 million of mortgage-backed securities available-for-sale, $1.0 million of mutual funds available-for-sale, and $4.1 million of mortgaged-backed securities held-to-maturity.The composition of the portfolios by type of security, at each respective date is presented in the following table. At September 30, Recorded Percent of Recorded Percent of Recorded Percent of Value Total Value Total Value Total (Dollars in thousands) Held-to-Maturity: U.S. agency securities $
